09/29/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0280



                                 No. DA 21-0280


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DANIEL GEORGE RICHARDS,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including November 5, 2022, within which to prepare, serve, and file its

response brief.




MPD                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                         September 29 2022